Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claim 15 has been cancelled
Claims 1-14 and 16-21 have been submitted for examination
Claims 1-7, 10, 12-14, 16, 17 and 19--21 have been rejected
Claims 8, 9, 11 and 18 are objected to
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,361,934 Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
10,361,934
1





























a transmit data, TXD, output interface  for transmitting data to the serial communications bus
wherein the security module  is configured to: 
receive a message from the serial communications bus  via the RXD input interface





compare the message with one or more conditions; and 






















upon detection that a condition has been violated, output an error-signal  to the serial communications bus via the TXD output interface, 
wherein the error-signal  identifies one or more parameters relating to the condition.











































2







a compare module configured to interface between a CAN protocol 
a receive data (RXD) input interface configured to receive data from the CAN transceiver; 
a transmit data (TXD) output interface configured to output data to the CAN transceiver; 
a CAN decoder configured to decode an identifier of a CAN message received from the RXD input interface; 
an identifier memory configured to store an entry that corresponds to at least one identifier; 
compare logic configured to compare a received identifier from a CAN message to the entry that is stored in the identifier memory and to output a match signal when the comparison indicates that the received identifier of the CAN message matches the entry that is stored at the CAN device; 

wherein the signal is output from the TXD output interface to the CAN transceiver; 
wherein the signal generated by the signal generator comprises one or more dominant bits in the End Of Frame field of the CAN message.

The CAN device of claim 1 wherein the signal generator generates an error signal to invalidate the CAN message, wherein the error signal comprises an active error flag as specified by the CAN protocol.


.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-5, 10, 12-14, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Forest US publication no. 2015/0135271 (Hereinafter Forest) and further in view of Cain et al. US patent no. 9,380,070 (hereinafter Cain).
4.	In regard to claim 1, Forest / Cain teach:
A security module for a serial communications device, the security module comprising: 
(Figure 4, ref. (402) and section [0036] in Forest)
a receive data, RXD, input interface for receiving data from a serial communications bus ; 
(Figure 4, ref. (402) and section [0036] in Forest)
a transmit data, TXD, output interface  for transmitting data to the serial communications bus
(Figure 4, ref. (402) and section [0036] in Forest)
wherein the security module is configured to: 
receive a message  from the serial communications bus  via the RXD input interface
(Figure 4, ref. (402) and section [0036] in Forest)
compare the message with one or more conditions; and upon detection that a condition has been violated, output an error-signal to the serial communications bus via the TXD output interface
(Figure 4, ref. (402) & (430) and sections [0036]-[0040]  in Forest)
wherein the error-signal  identifies one or more parameters relating to the condition.
(Figure 2, steps (210) & (220) in Cain)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Forest with Cain that comprises error-signal  identifies one or more parameters relating to the condition has been violated.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for automobile CAN with an intrusion detection component. 
5.	In regard to claim 2, Cain teaches:
The security module of claim 1, wherein the one or more parameters relating to the condition can take one of at least three different values.
(Figure 2, steps (210) & (220) in Cain)
6.		In regard to claim 3, Forest teaches:
The security module of claim 1, wherein the error-signal comprises an error-identifier of one or more conditions that have been violated.
(Section [0043] in Forest)
7.	In regard to claim 4, Forest teaches:
The security module of claim 1, wherein the security module is associated with a serial communications node, and the error-signal comprises a node-identifier of the serial communications node.
(Figure 4, ref. (402) & (430) and sections [0036]-[0040]  in Forest)
8.		In regard to claim 5, Forest teaches:
The security module of claim 1, wherein the error-signal  comprises a security-module-identifier of the security module.
(Figure 4, ref. (402) & (430) and sections [0036]-[0040] and [0043] in Forest)
9.		In regard to claim 10, Forest teaches:
The security module of claim 1, wherein the error-signal comprises a plurality of bit positions, and wherein each of the bit positions uniquely identifies a particular condition or a particular node-identifier.
(Figure 5 and sections [0029] and [0030] in Forest)
10.		In regard to claim 12, Forest teaches:
The security module of claim 1, wherein the error-signal comprises a plurality of bit positions, and wherein the error-signal  comprises a dominant bit value at a predetermined bit position.

11.	In regard to claim 13, Forest teaches:
The security module of claim 12, wherein the predetermined bit position is the first bit position.
(Figure 5 and sections [0029] and [0030] in Forest)
12.	In regard to claim14, Forest teaches:
The security module f claim 1, wherein: 
the serial communications device in a CAN XL node; and 
the serial communications bus 
(Figure 4 in Forest)
13.		Claim 16 is rejected for the same reasons as per claims 1 and 4.
14.		Claim 19 is rejected for the same reasons as per claim 1.
15.		Claims 20 and 21 are rejected for the same reasons as per claims 2 and 3.

16.	Claims 6-9, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Forest / Cain as applied to claim 1 and further in view of Domingues et al. US publication no. 2015/0347218 (Hereinafter Domingues).
17.		In regard to claim 6, Forest / Cain teach substantially all the limitations in claim 1.
		However, Forest / Cain do not teach:
The security module of claim 1, wherein the security module is configured to: 
compare (i) the error-signal that is output to the serial communications bus  via the TXD output interface; with (ii) a bus-error-signal  that is received via the RXD input interface
output an error-check-signal  to the serial communications bus via the TXD output interface

The security module of claim 1, wherein the security module is configured to: 
compare (i) the error-signal that is output to the serial communications bus  via the TXD output interface; with (ii) a bus-error-signal  that is received via the RXD input interface
(Figure 5, ref. (506) & (507) & (508) and section [0037] in Domingues)
output an error-check-signal  to the serial communications bus via the TXD output interface
(Figure 5, ref. (509) and section [0037] in Domingues)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Forest / Cain with Domingues that comprises bus error signal in CAN system.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for automobile CAN to properly discriminate the cause of error.
18.	In regard to claim 7, Domingues teaches:
The security module  of claim 6, wherein the error-check-signal  comprises one or more dominant bits if there is a difference between the error-signal 
(Figure 5, ref. (506) & (507) & (508) and section [0037] in Domingues)

The security module of claim 1, wherein the error-signal comprises a plurality of bit positions, and wherein each of the bit positions uniquely identifies a particular condition or a particular node-identifier.
(Section [0018] in Domingues)
20.		Claim 17 is rejected for the same reasons as per claim 6 
Allowable Subject Matter
21.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
22.	Claim 9 depends from would be allowable claim 8 and will be allowed.
23.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
24.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112